DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 9, it is unclear where the abutment is projecting towards an inner wall of an insertion space of and which housing is being referred to in line 4.  From Figure 1 of the instant invention, it appears that the inner wall is of the mating connector and the insertion space is in the mating connector, but the language of claim 9 does not indicate that.  For prior art analysis, either an abutment on the inner wall of the connector or the mating connector and either the housing of the connector or mating connector will be considered to meet these limitations.  Claim 10 includes all the limitations of claim 9 and are rejected for the same reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunada (2017/0373414).
With regard to claim 1, Sunada teaches, as shown in figures 1-14B and 42: “A connector 11 comprising: a housing 14; and a holding member 13 to be mounted to the housing 14, wherein the holding member 13 holds a conductive member 100 in which a reinforcement plate 104 is arranged on another surface on an opposite side of one surface on which a plurality of conductors 102 arrayed adjacent to each other in a width direction is exposed planarly on one 

With regard to claim 2, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figures 1-14B, 21B-22, and 42: “wherein the laminate has a locking projection 106 projecting outward in the width direction at an end in the width direction, and the holding member 13 has a locking portion (right end of 18 in figure 21B for locking the locking projection 106”.

With regard to claim 3, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figures 1-14B, 21B-22, and 42: “wherein when the holding member 13 holds the laminate, the holding member 13 is continuously laid across in a band-like manner along the width direction only on either one of the one surface and the other surface of the laminate or is continuously laid across in a band-like manner along the width direction on both the one surface (top surface of 100 in figure 22) and the other surface (opposite the one surface in figure 22) of the laminate”.

With regard to claim 4, Sunada teaches: “The connector according to claim 1”, as shown above.


With regard to claim 5, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figures 1-14B: “wherein when the holding member 13 holding the laminate is mounted to the housing 14, a portion of the conductive member 100 held by the 18holding member 13 and a portion of the conductive member 100 positioned on the one end side (lower-left side in figure 7) in the length direction relative to the portion held by the holding member 13 are accommodated in an accommodation space (between 25 in figure 7) of the housing 14”.

With regard to claim 6, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figure 40 and 42: “wherein the reinforcement plate 104 is provided at a portion of the conductive member 100 held by the holding member 13 and a portion of the conductive member 100 positioned on the one end side (left side of 100 in figure 42)  in the length direction relative to the portion held by the holding member 13”.

With regard to claim 7, Sunada teaches: “The connector according to claim 6”, as shown above.
Sunada also teaches, as shown in figure 40 and 42: “wherein the reinforcement plate 104 is not arranged in a portion of the conductive member 100 positioned on the other end 

With regard to claim 8, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figures 1 and 16A: “wherein a direction (left-to-right in figure 1) in which the connector 11 is connected to a mating connector 12 is same as a direction (upper-right to lower-left in figure 16A) in which the holding member 13 is accommodated in an accommodation space of the housing 14”.

With regard to claim 9, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figures 1-4: “wherein an abutment (on the lower left end of 25 in figure 4) projecting toward an inner wall (inner wall of 25 in figure 4) of an insertion space (between arms 25 in figure 4) so as to be able to abut against the inner wall of the insertion space when at least a part of the housing 14 is inserted into the insertion space of a mating connector 12 is provided on an outer wall (lower-right wall of 12 in figure 1) of the housing 34 to be inserted into the insertion space”.

With regard to claim 16, Sunada teaches: “A connector device comprising the connector according to claim 1, as shown above.
Sunada also teaches, as shown in figure 1: “and a mating connector 12”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sunada (2017/0373414).
With regard to claim 10, Sunada teaches: “The connector according to claim 9”, as shown above.
Sunada also teaches: “wherein the abutment includes a set of a first abutment (on upper-left 25 in figure 4) and a second abutment (on lower-right 25 in figure 4) provided on one surface and another surface, respectively, of an outer wall (upper-left wall and lower-right wall in figure 4) of the housing 14, and the first abutment and the second abutment are arranged to face each other”.
Sunada does not teach: “in a thickness direction orthogonal to both the width direction and the length direction, and are provided at substantially same positions in the length In re Japikse, 86 USPQ 70.

With regard to claim 11, Sunada teaches: “The connector according to claim 1”, as shown above.
Sunada also teaches, as shown in figures 1-3: “wherein 19a mating connector 12 to be connected with the connector 11 includes a plurality of mating terminals 35 arrayed adjacent to each other along the width direction, and a mating housing 34 molded integrally with the mating terminals 35, and the mating terminal 35 has an… contact surface (where 35 engages the contacts 102 in figure 2) capable of coming into… contact with a conductor 102 of the conductive member 100 along the length direction when the housing 14 of the connector 11 is inserted into an insertion space of the mating housing 34 of the mating connector 12”.
Sunada does not teach the contact surface being elastic coming into elastic contact with a conductor or “and the elastic contact surface is bent in any direction intersecting with the length direction at a portion of the connector to come into contact with the conductor of the conductive member”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the contact surface be 

With regard to claim 12, Sunada teaches: “The connector according to claim 11”, as shown above.
Sunada does not teach: “wherein the elastic contact surface is bent in the thickness direction”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the elastic contact surface bend in the thickness direction, as this would be the direction the contact force of the mating terminals would be applied in order to achieve contact.

With regard to claim 13, Sunada teaches: “The connector according to claim 11”, as shown above.
Sunada also teaches, as shown in figure 1: “wherein the mating terminals 35 are arrayed stepwise in the thickness direction (up-and-down direction in figure 1), and a first mating terminal (upper-leftmost 35 in figure 1)  included in one terminal group arrayed in one step and a second mating terminal 35 (second from upper-leftmost 35 in figure 1) included in another terminal group arrayed in another step are shifted from each other in the width direction (upper-left to lower-right in figure 1), and have substantially no overlap in the thickness direction (up-and-down direction in figure 1)”.



With regard to claim 15, Sunada teaches: “The connector according to claim 14”, as shown above.
Sunada also teaches, as shown in figures 1-2: “wherein the mating connector 12 is a board (101) mounted connector”.

With regard to claim 17, Sunada teaches: “A connector device 1 comprising the mating connector 12 according to claim 11 (as shown above) and a connector 11”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831